J-S71025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    MICHAEL BOOKARD,

                             Appellant                No. 1173 EDA 2017


               Appeal from the PCRA Order Entered March 6, 2017
                In the Court of Common Pleas of Delaware County
               Criminal Division at Nos: CP-23-CR-0003319-1999


BEFORE: PANELLA, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                        FILED FEBRUARY 06, 2018

        Appellant, Michael Bookard, appeals pro se from the March 6, 2017

order dismissing his third petition for relief under the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. § 9541 et seq. We affirm.

        On August 1, 2000, a jury found Appellant guilty of third degree murder,

18 Pa.C.S.A. § 2502(c), four counts of aggravated assault, 18 Pa.C.S.A.

§ 2701(a)(1), and possession of a firearm without a license, 18 Pa.C.S.A.

§ 6106(a)(1). The trial court imposed an aggregate sentence of 40-80 years’

imprisonment. On direct appeal, this Court affirmed the judgment of sentence

on February 11, 2002, and our Supreme Court denied Appellant’s petition for

allowance of appeal on December 18, 2002.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S71025-17


      In 2003, Appellant filed a PCRA petition, which the PCRA court

dismissed. Appellant filed a timely appeal, and this Court affirmed on August

2, 2005 at 2289 EDA 2004. Appellant did not appeal to our Supreme Court.

      Over ten years later, on August 17, 2015, Appellant filed another PCRA

petition. In February 2016, the PCRA court dismissed this petition as untimely.

Appellant appealed to this Court at 691 EDA 2016. We dismissed the appeal

on August 19, 2016 due to Appellant’s failure to file a brief.

      On September 19, 2016, Appellant, acting pro se, filed his third PCRA

petition, the petition presently under review. On October 27, 2016, the PCRA

court issued a notice of intent to dismiss this petition without a hearing. On

March 6, 2017, the PCRA court entered an order dismissing the petition as

untimely.   This timely appeal followed.    The PCRA court filed a Pa.R.A.P.

1925(a) opinion without ordering Appellant to file a statement of matters

complained of on appeal.      The PCRA court held that Appellant’s present

petition was untimely, and that he failed to prove any exception to the PCRA’s

one-year statute of limitations.

      In this appeal, Appellant contends that (1) his sentence is excessive, (2)

the prosecutor concealed exculpatory evidence, (3) trial counsel was

ineffective for failing to object to the prosecutor’s concealment of exculpatory

evidence and the length of Appellant’s sentence, and (4) the District Attorney’s

Office and trial court committed “governmental interference” by failing to

provide Appellant a trial transcript until January 14, 2005.


                                     -2-
J-S71025-17


      The PCRA court properly dismissed Appellant’s petition as untimely.

PCRA petitions must be filed within one year of the time the judgment of

sentence becomes final. 42 Pa.C.S.A. § 9545(b). The timeliness requirement

of § 9545(b)(1) is jurisdictional; we cannot address the merits of an untimely

petition.    Commonwealth v. Abu Jamal, 941 A.2d 1263, 1267-68 (Pa.

2008).      Appellant filed his present petition on September 19, 2016, over

twelve years after his judgment of sentence became final. Thus, it is untimely

on its face.

      Furthermore, Appellant’s petition fails to satisfy any of the three

exceptions     to   the    PCRA’s   timeliness   requirements.    42   Pa.C.S.A.

§ 9545(b)(1)(i-iii).      The PCRA requires the petitioner to file any petition

invoking one or more of these exceptions “within 60 days of the date the claim

could have been presented.” 42 Pa.C.S.A. § 9545(b)(2).           In order for his

September 19, 2016 petition to be timely, Appellant would have to prove that

he learned of the grounds for relief no earlier than July 21, 2016, i.e., 60 days

before he filed the instant petition. However, Appellant fails to allege that he

learned of any ground for relief on or after this date. To the contrary, it seems

clear that he has known about his claims for many years. For example, he

claims “governmental interference” due to the alleged failure to provide him

with a trial transcript until January 14, 2005. This claim clearly ripened on

the date he received the transcript, January 14, 2005, over eleven years

before he filed his present petition.


                                        -3-
J-S71025-17


     For these reasons, the PCRA court properly dismissed Appellant’s third

PCRA petition as untimely.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/18




                                  -4-